Citation Nr: 0029632	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent from February 
1, 1999 for the service connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1969 to January 
1972.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  The case was remanded from 
the Board to the RO in March 2000 for additional development 
of the evidence.


REMAND

With regard to the increased rating claim for the right knee, 
it was noted in the March 2000 Board remand that treatment 
records from all health care providers should be obtained.  
By letter in April 2000, the veteran was requested to submit 
medical authorization forms.  The veteran responded in May 
2000.  He indicated that he had his own doctor and did not 
use VA for treatment.  In August 2000, the veteran indicated 
that his new health care provider had examined his knee.  The 
last medical treatment notation of record dates from March 
1998.  This notation shows that the veteran was scheduled for 
follow-up treatment.  He was also receiving physical therapy; 
however, treatment records since March 1998 have not been 
obtained.  In view of the above, the veteran should be 
informed that VA Form 21-4142 (authorization and consent to 
release information to VA), once executed, automatically 
terminates after 180 days from the date of execution.  If VA 
is to obtain current treatment records, the veteran must 
comply with VA's request for him to submit current medical 
authorization forms for his private treatment providers.

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the VA 
examiner in July 2000 did not have the veteran's medical 
records past March 1998 for review.  As the July 2000 VA 
examination (and any medical opinion it generated) is flawed, 
the requested evidentiary development regarding the increased 
rating issue on appeal has not been accomplished.  

ed with, the Board itself errs in failing to 
ensure compliance.  Thus, the case must be returned to afford 
the veteran an additional opportunity to submit current 
medical authorization forms and then afford him another VA 
orthopedic examination.

It is the veteran's basic contention that his right knee 
disability is more disabling than contemplated by the 
assigned 30 percent evaluation.  Pursuant to the applicable 
diagnostic code, the minimum rating for a knee replacement 
(subsequent to the first year following implantation of the 
prosthesis) is a 30 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (1999).  In order for the 
veteran to receive a 60 percent rating under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Intermediate degrees of weakness, pain 
or limitation of motion are to be rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5261, or 5262 which 
provide for evaluation of ankylosis of the knee, limitation 
of extension of the knee, and impairment of the tibia and 
fibula, respectively.  38 C.F.R. § 4.71a, Code 5055 (1999).

What is significant about the applicable rating criteria is 
that limitation of motion is a pertinent aspect of the 
evaluation.  Given such a rating requirement, consideration 
must now be given to the degree of any functional loss caused 
by pain such as has been repeatedly complained of by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion require consideration of functional losses due to 
pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (1999).  In DeLuca, the Court 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 6 Vet. App. 
125, 129 (1994) in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, at 206 (Emphasis added).  In 
order to effectuate this requirement, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare- 
ups."  As the medical record was incomplete at the time of 
the July 2000 VA examination, the examiner's DeLuca opinion 
was inherently flawed.  

The case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inform him that it is imperative that he 
submits current medical authorization 
forms for all private physicians and 
physical therapists who have treated him 
for his right knee disability since March 
1998.  After obtaining the names and 
addresses of all such health care 
providers (as well as current medical 
release authorizations), the RO should 
obtain legible copies of all records that 
have not already been obtained.  All 
records, once obtained, must be 
associated with the claims folder. 

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claim's file, examine 
the veteran, and provide findings that 
take into account all functional 
impairment due to his total right knee 
replacement, including problems such as 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
disability legitimately experienced by 
the veteran due to service-connected 
disability.  The examiner should provide 
complete range of motion findings for the 
veteran's right knee.  Normal range of 
motion findings should also be provided.  
The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected right knee due to any 
of the following: (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability or 
incoordination under § 4.45.  The 
examiner should indicate whether there is 
evidence of any additional loss of range 
of motion due to these factors that is 
equivalent to favorable or extremely 
unfavorable ankylosis (and provide the 
angle of ankylosis) of the right knee.  
If the examiner is unable to make any of 
the above determinations, it should be so 
indicated on the record.  If the veteran 
has instability of the knee due to 
service-connected disability, this 
problem should be described as slight, 
moderate, or severe.  Additionally, the 
examiner should indicate whether any 
surgical scar is superficial, poorly 
nourished, with repeated ulceration, 
tender and painful on objective 
demonstration, or limits the functioning 
of the right knee.  Each of the above 
criteria must be addressed by the 
examiner.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim on the 
basis of all of the evidence of record.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45, and the 
provisions of Green and DeLuca.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 7 -


